TEAMSTAFF, INC.

2000 DIRECTOR PLAN OPTION
NON-QUALIFIED STOCK OPTION AGREEMENT

Name: Peter Black
Date of Grant: 3/30/2005
Option No.: DO-67
Number of Options: 5,000
Exercise Price Per Share: $1.43

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

We are pleased to notify you that in accordance with the terms of the 2000
Non-Executive Director Stock Option Plan (the "Plan") of TEAMSTAFF, INC. (the
"Company") a stock option to purchase 5,000 shares of the Common Stock $.001 par
value per share of the Company has been granted to you under the Plan. This
option may be exercised only upon the terms and conditions set forth below. The
following is a brief summary of the Plan and this Option is subject to all of
the terms and conditions of the Plan.

1.    Purpose of Option

The purpose of the Plan under which this stock option has been granted is to
enable the Company to attract and retain the services of qualified independent
persons to serve on the Company's Board of Directors by providing an opportunity
to acquire a proprietary interest in the Company.

2.    Acceptance of Option Agreement

Your acceptance of this stock option agreement will indicate your acceptance of
and your agreement to be bound by its terms and the terms of the Plan. It
imposes no obligation upon you to purchase any of the shares subject to the
option. Your obligation to purchase shares can arise only upon your exercise of
the option in the manner set forth in paragraph 4 hereof. This stock option
agreement shall be subject in all respects to the terms and conditions of the
Plan and in the event of any question or controversy relating to the terms of
the Plan, the decision of the Board of Directors shall be final.

3.    When Option May Be Exercised; Vesting

Except as otherwise provided herein, this option shall be exercisable at any
time after the first anniversary of the Date of Grant and prior to the
Expiration Date, as hereafter defined and except as provided in Sections 7 and 8
hereof. This option may not be exercised for less than ten shares at any one
time (or the remaining shares then purchasable if less than ten) and expires at
5:00 pm (eastern standard time) on March 30, 2010 (the "Expiration Date")
whether or not it has been duly exercised, unless sooner terminated as provided
in paragraphs 7, 9 or 13 hereof. This option does not vest, and therefore may
not be exercised (except as otherwise provided in Sections 7, 8 and 9 hereof)
until one year from the date of issuance.

4.    Exercise Procedure

This option is exercisable by a written notice signed by you and delivered to
the Company at its executive offices, signifying your election to exercise the
option. The notice must state the number of shares of Common Stock you are
exercising under this option and must contain a statement by you (in the form
annexed to this option) that such shares are being acquired by you for
investment and not with a view to their distribution or resale (unless a
Registration Statement covering the shares purchasable has been declared
effective by the Securities and Exchange Commission).

Payment shall be either (i) in cash, or by certified or bank cashier's check
payable to the order of the Company, free from all collection charges; (ii) by
delivery of shares of Common Stock of the


--------------------------------------------------------------------------------


Company already owned by the optionee for at least six months prior to the date
of exercise, which Common Stock shall be valued at fair market value on the date
of exercise; or (iii) by a combination of the methods of payment specified in
(i) and (ii) above.

For purposes of this Section 4, the fair market value per share of Stock shall
be: (i) if the Common Stock is traded on a national securities exchange or on
the NASDAQ National Market System ("NMS"), the per share closing price of the
Common Stock on the principal securities exchange on which they are listed or on
NMS, as the case may be, on the date of exercise (or if there is no closing
price for such date of exercise, then the last preceding business day on which
there was a closing price); or (ii) if the Common Stock is traded in the
over-the-counter market and quotations are published on the NASDAQ quotation
system (but not on NMS), the closing bid price of the Common Stock on the date
of exercise as reported by NASDAQ (or if there are no closing bid prices for
such date of exercise, then the last preceding business day on which there was a
closing bid price); or (iii) if the Common Stock is traded in the
over-the-counter market but bid quotations are not published on NASDAQ, the
closing bid price per share for the Common Stock as furnished by a broker-dealer
which regularly furnishes price quotations for the Common Stock.

If notice of the exercise of this option is given by a person or persons other
than you, the Company may require, as a condition to the exercise of this
option, the submission to the Company of appropriate proof of the right of such
person or persons to exercise this option.

5.    Issuance of Shares

Certificate for shares of the Common Stock so purchased will be issued as soon
as practicable. The Company, however, shall not be required to issue or deliver
a certificate for any shares until it has complied with all requirements of the
Securities Act of 1933, the Securities Exchange Act of 1934, any stock exchange
on which the Company's Common Stock may then be listed and all applicable state
laws in connection with the issuance or sale of such shares or the listing of
such shares on said exchange.

6.    No Rights as Shareholder

Until the date that the conditions to exercise are, in the Company's sole
determination, satisfied, you (or such other person as may be entitled to
exercise this option) shall have none of the rights of a shareholder with
respect to Common Stock upon exercise of this option.

7.    Termination of Directorship and Options

Nothing in this option agreement shall entitle you to continue to serve as a
director. If your service as a member of the Board of Directors of the Company
is terminated for any reason other than by death or retirement, this option
shall lapse and expire the earlier of seven months from the date such
termination or the Expiration Date; provided, however, in the event that the
directorship is terminated prior to the date that the option may be first
exercised as set forth in Section 3 hereof, the option shall be exercisable
commencing on the date of termination until a date which is seven months after
termination.

8.    Acceleration of Options

Notwithstanding any contrary installment period with respect to this option and
unless the Board of Directors determine other wise, this outstanding option
shall become exercisable in full for the aggregate number of shares covered
thereby in the event: (i) the Board of Directors (or, if approval of the
stockholders is required as a matter of law, the stockholders of the Company)
shall approve (a) any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of Common Stock would be converted into cash, securities or other
property, other than a merger of the Company in which the holders of Common
Stock immediately prior to the merger have the same proportionate ownership of
common stock of the surviving corporation immediately after the merger, or (b)
any sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Company, or (c) the adoption of any plan or proposal for the liquidation or
dissolution of the Company; or (ii) any person (as such term is defined in
Sections 13(d)(3) and 14(d)(2) of the


--------------------------------------------------------------------------------


Securities Exchange Act of 1934, as amended (the "Exchange Act")), corporation
or other entity (other than the Company or any employee benefit plan sponsored
by the Company or any Subsidiary) (a) shall purchase any Common Stock (or
securities convertible into the Company's Common Stock) for cash, securities or
any other consideration pursuant to a tender offer or exchange offer, without
the prior consent of the Board of Directors, or (b) shall become the "beneficial
owner" (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty-five percent
(25%) or more of the combined voting power of the then outstanding securities of
the Company ordinarily (and apart from rights accruing under special
circumstances) having the right to vote in the election of Directors (calculated
as provided in paragraph (d) of such Rule 13(d)(3) in the case of rights to
acquire the Company's Securities); or (iii) during any period of two consecutive
years or less, individuals who at the beginning of such period constitute the
entire Board of Directors shall cease for any reason to constitute a majority
thereof unless the election, or the nomination for election by the Company's
stockholders, of each new director was approved by a vote of at least a majority
of the directors then still in office. Notwithstanding the foregoing, if the
acceleration of this option, either alone or together with other payments which
the holder has the right to receive from the Company, would constitute an
"excess parachute payment" as defined in Section 280G of the Code , such
acceleration shall be reduced to the largest amount as will result in no portion
of the acceleration under this Section 8 being subject to the excise tax imposed
by Section 4999 of the Code.

9.    Death

If you die while serving as a member of the Board of Directors of the Company,
any option which was exercisable by you at the date of your death may be
exercised by your legatee or legatees under your Will, or by your personal
representatives or distributees, within one year from the date of your death,
but in no event after the Expiration Date.

10.    Non-Transferability of Option

This option shall not be transferable except by will or the laws of descent and
distribution, and may be exercised during your lifetime only by you.
Notwithstanding the foregoing, any proposed transfer shall be subject to the
Internal Revenue Code, the rules and regulations promulgated thereunder and the
federal securities laws and regulations.

11.    Adjustments Upon Changes in Capitalization

If at any time after the date of grant of this option, the Company shall, by
stock dividend, split-up, combination, reclassification or exchange, or through
merger or consolidation, or otherwise, change its shares of Common Stock into a
different number or kind or class of shares or other securities or property,
then the number of shares covered by this option and the price of each such
share shall be proportionately adjusted for any such change by the Board of
Directors whose determination shall be conclusive. Any fraction of a share
resulting from any adjustment shall be eliminated through the payment of cash
based upon the fair market value (determined in accordance with the definition
in Section 4) of the Common Stock.

13.    Withholding

The Company shall have the power and the right to deduct or withhold, or require
an Optionee to remit to the Company as a condition precedent for the fulfillment
of any Option Exercise, an amount sufficient to satisfy Federal, state, and
local taxes, domestic or foreign, required by law or regulation to be withheld
with respect to any taxable event arising as a result of the exercise of
Options. Whenever Shares are to be issued or cash paid to a Optionee upon
exercise of an Option, the Company shall have the right to require the Optionee
to remit to the Company, as a condition of exercise of the Option, an amount
sufficient to satisfy federal, state and local withholding tax requirements at
the time of exercise.

14.    Tax Treatment

This option is not intended to qualify for "incentive stock option" treatment
under the provisions of Section 422A of the Internal Revenue Code of 1986, as
amended. You are urged to


--------------------------------------------------------------------------------


consult with your individual tax advisor prior to exercising this option. As a
condition to the exercise of this option, you agree to notify TeamStaff promptly
upon the sale or other disposition of the shares of Common Stock you received
upon exercise of this option.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
Sincerely yours,   [spacer.gif] TEAMSTAFF, INC.   [spacer.gif] By: [spacer.gif]
                       [spacer.gif] T. Kent Smith
President and Chief Executive Officer Corporate Seal [spacer.gif]   [spacer.gif]
Rick J. Filippelli
Vice President, Finance and Chief Financial Officer [spacer.gif] [spacer.gif]


--------------------------------------------------------------------------------


OPTION EXERCISE FORM

[spacer.gif] [spacer.gif] TO:  TeamStaff, Inc.
300 Atrium Drive
Somerset, NJ 08873
Attn: Chief Financial Officer

Gentlemen:

The undersigned holder hereby irrevocably elects to exercise the right to
purchase _________ shares of Common Stock covered by this Option Agreement
according to the conditions hereof and herewith makes full payment of the
Exercise Price of such shares as follows (PLEASE CHOOSE FORM OF PAYMENT).

        .    Cash Purchase.    The undersigned hereby elects to pay the exercise
price in cash, and encloses a CERTIFIED CHECK OR BANK CASHIER'S CHECK (or has
wired payment) in the amount of $                        .

        .    Cashless Exercise.    The undersigned hereby delivers
                         shares of Common Stock of TeamStaff, Inc. in accordance
with Section 4 of the Option Agreement. The undersigned represents that he/she
has owned the shares being delivered for at least six months prior to the date
of exercise.

        .    Combination of Cash and Cashless.    The undersigned hereby elects
to pay the exercise price in cash and stock, and encloses a CERTIFIED CHECK BANK
CASHIER'S CHECK (or has wired payment) in the amount of
$                        and hereby delivers                          shares of
Common Stock of TeamStaff, Inc. in accordance with Section 4 of the Option
Agreement. The undersigned represents that he/she has owned the shares being
delivered for at least six months prior to the date of exercise.

The undersigned understands and agrees that the Company shall have the power and
the right to deduct or withhold, or require an Optionee to remit to the Company
as a condition precedent for the fulfillment of any Option exercise, an amount
sufficient to satisfy Federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Option. Whenever Shares are to be issued or cash
paid to an Optionee upon exercise of an Option, the Company shall have the right
to require the Optionee to remit to the Company, as a condition of exercise of
the Option, an amount sufficient to satisfy federal, state and local withholding
tax requirements at the time of exercise.

Further, the undersigned hereby covenants and agrees to promptly notify the
Company of the sale of any Shares during the one year period commencing on the
date hereof.

The Shares are being acquired by the undersigned for investment purposes, and
not with a view to their distribution or resale unless otherwise permitted under
law.


--------------------------------------------------------------------------------


Kindly deliver to the undersigned a certificate representing the Shares as
follows.

INSTRUCTIONS FOR DELIVERY

[spacer.gif] [spacer.gif] Name: 
__________________________________________________________
(please type or print in block letters)

[spacer.gif] [spacer.gif] Address:  __________________________________

[spacer.gif] [spacer.gif]   __________________________________

[spacer.gif] [spacer.gif]   __________________________________

[spacer.gif] [spacer.gif] Social Security No.:  ______________________________

[spacer.gif] [spacer.gif] Dated:  ______________________________

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
Signature                                                           
[spacer.gif] Print Name:                                                     
[spacer.gif]


--------------------------------------------------------------------------------
